DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6-9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (U.S. Patent No. 11,158,126 B1) in view of Liu et al. (U.S. Patent Application Publication No. 2019/0310818 A1) and further in view of Cawley et al. (U.S. Patent Application Publication No. 2015/0324955 A1).
5.	Regarding Claim 1, Petrov discloses An artificial reality system, (Abstract reciting “Redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems. …”) comprising: 	a first integrated circuit; (col. 6, lines 34-41 reciting “The base station may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the HMD via the connection and to transmit the rendered frames to the HMD for display via the connection.”  	The SoC of the base station corresponds to a first integrate circuit.)	and at least one second integrated circuit (col. 7, lines 11-22 reciting “While embodiments of a VR system are generally described that include an HMD and a base station, in some embodiments, the functionality of a base station as described herein may be integrated into the HMD. In these embodiments, the HMD may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the sensors of the HMD and provide the rendered frames to a display subsystem of the HMD for display.” SoC on HMD corresponds to a second integrated circuit.) communicatively coupled to the first integrated circuit by a communication interface; (col. 9, line 66 to col. 10, line 5 reciting “The HMD 100 may transmit at least some of the information collected by sensors 140 and 150 to a base station 160 of the virtual reality system 10 via connection 180. The base station 160 may render VR frames based at least in part on the various information obtained from the sensors 140 and 150, compress the frames, and transmit the frames to the HMD 100 via the connection 180 for display to the user 190.”  	Connection 180 corresponds to a communication interface that communicative couples SoC on both based station and HMD to each other.)	wherein the first integrated circuit comprises at least one processor configured to, (col. 6, lines 34-41 reciting “The base station may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the HMD via the connection and to transmit the rendered frames to the HMD for display via the connection.”  Base station SoC corresponds to having a processor.) 
	wherein the second integrated circuit comprises at least one display buffer and at least one processor configured to: (col. 16, lines 51-62 reciting “Generally, a GPU may be configured to render objects to be displayed into a frame buffer (e.g., one that includes pixel data for an entire frame). A GPU may include one or more graphics processors that may execute graphics software to perform a part or all of the graphics operation, or hardware acceleration of certain graphics operations. In some embodiments, controller 304 may include one or more other components for processing and rendering video and/or images, for example image signal processors (ISPs), coder/decoders (codecs), etc. In some embodiments, controller 304 may include at least one system on a chip (SOC).”  	Thus, the controller can obviously be a SoC with a GPU and buffers for frame rendering as a SoC is known in the art to have processor/memory etc.)
	While not explicitly disclosed by Petrov, Liu discloses upon determining that surface texture data of a frame to be rendered for display by the second SoC integrated circuit is to be updated: (paragraph [0090] reciting “… As one example, the GPU may perform texture mapping to replace portions of image content in the frame buffer with corresponding portions of image content in the eye buffer. For instance, the frame buffer may store frame 0 because frame 0 is the frame generated before frame 1 and remains stored in the frame buffer until replaced with frame 1 (if needed). The GPU may render image content for frame 1 to the eye buffer. The GPU may then update portions of the frame buffer with portions of the eye buffer that store image content that changed from frame 0 to frame 1.”  	Frame buffer comprises the image that is to be displayed and it can be 	send the surface texture data in one or more update packets to the second integrated circuit using the communication interface; (paragraph [0093] reciting “In updating the frame buffer based on the eye buffer, the GPU may update the portions of the frame buffer that store image content that changed from frame-to-frame. Accordingly, the GPU may perform texture mapping by replacing a portion of the frame, and not the entirety of the frame buffer, by copying portions of the eye buffer to the frame buffer based on the orientation of display device 16. In this way, responsive to a determination that there is change in the image content between frame 0 and frame 1, the GPU may update a portion, and not the entirety, of the frame buffer that stores image content for frame 0 based on the change between frame 0 and frame 1.”  
	The SoC in Petrov in HMD can be updated with texture mapping data from eye buffer such that only portions of the data in the frame buffer of the HMD is updated based on difference between instant frame and previous frame.  The update can be sent from base station in Petrov to HMD in Petrov.)
	and render the surface texture data of the frame for display on a display device. (paragraph [0098] reciting “… The GPU may not change the remainder of the image content of the frame buffer. In this way, the frame buffer stores the image content of frame 1 but less power is consumed because the image content that was the same between frame 0 and frame 1 is kept within the frame buffer and not updated.”;
paragraph [0141] reciting “… Rather, the processing circuitry may cause display panel 54 to redisplay previous frame (106). For example, if there is no change in image content, then frame buffer 66 already stores the image content for the current frame (e.g., because there is no change in image content). Therefore, display processor 72 may cause display panel 54 to redisplay the previous frame stored in frame buffer 66. In some examples, display processor 72 may have already stored the image content of frame buffer 66 into RAM 74. In such examples, display processor 72 may cause display panel 54 to redisplay the image content stored in RAM 74.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov with Liu so that update frames would require less computation and energy.  Petrov discloses a base station generating images to transmit for display onto the HMD.  Both the base station and HMD have their own SoC (systems on a chip) with processors and memory working together.  Liu improves this by allowing the eye buffer to be updated by any changes and have these changes reflected into the frame buffer.  Thus, Petrov’s base station can be modified such that it’s memory buffer can correspond to an eye buffer which contains updated frame data.  This frame data can then be transmitted to the frame buffer of the HMD within its SoC.  This is beneficial as it allows the HMD to consume less processing power and energy by only displaying frames with updated portions in the frame buffer, as opposed to updating entire frame buffer with new frame each time a new frame is available.
	While not explicitly disclosed by the combination of Petrov and Liu, Cawley discloses surface texture data in one or more update packets (paragraph [0053] 
and send a command to the second integrated circuit indicating that the surface texture data of the frame has been updated using the communication interface; (see FIG. 6 wherein commands from transfer mechanism 22 to both frame 28 and list 34 indicates that an update to frame 20C at that location with “XX” content has been performed.)
	upon receipt of the command, set a pointer to a location in the display buffer storing the surface texture data of the frame; (paragraph [0070] reciting “… As will be apparent, if an area of the image is generally very similar to the same area in the previous frame, with just a small change (designated by "XX"), then a partial update providing only that small change and otherwise indicating that the rest of the area remains the same as before. This can reduce the amount of data, that needs to be sent from the processing device 10 to the display control device 16. The partial update is, of course indicated in the map 18 and the display list 34. The display list 34 is, as previously explained sent to the display control device 16, where it is used by the rasteriser 58 to appropriately access the data from the frame buffer and generate the raster image, with the changed portion XX to the display 12.	
	paragraph [0071] reciting “… The display list 34 indicates the order in which the display portions are to be displayed to a fetcher 60, which fetches the compressed portions 20a and 20b of display data from the appropriate locations in the frame buffer 28 in the order provided by the display list 34. The compressed portions 20a and 20b of 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov and Liu with Cawley so that any partial changes in the next image are sent to the frame buffer of the HMD in Petrov and accessed appropriately by the address location indicated in location list 34 of Cawley.  This allows the partial changes in Petrov and Liu in the augmented reality / virtual reality image frame to be transferred to the HMD and then to be access by the HMD using the display list 34 of Cawley.  This is beneficial as it allows only the partial frame buffer image data to be sssent and displayed without sending an entire new frame buffer image data and using up additional value resources for non-changed graphics portions.
6.	Regarding Claim 6, Cawley further discloses The artificial reality system of claim 1, wherein the packet includes a portion of the surface texture data and a memory command. (see FIG. 6 wherein the transmission means 22 transmit surface texture data “xx” into some portion of the frame buffer while also giving a memory command to display list 34 that affects its memory ordering for display.)7.	Regarding Claim 7, Liu further discloses The artificial reality system of claim 1, wherein the first integrated circuit is to send the surface texture data only when the first integrated circuit receives an update to the surface texture data. (paragraph [0095] reciting “As an example, 10% of frame 1 may be different than frame , the GPU may update only the portions of the frame buffer that store the 10% of frame 0 that is different than frame 1 with image content from the eye buffer. For the remaining 90%, the GPU may not update the frame buffer because the image content already stored in the frame buffer for frame 0 is the same as the corresponding image content for frame 1.”  	Only the changed /updated portions of an image are sent to the frame buffer thus only when eye buffer has updated texture/graphics data.)8.	Regarding Claim 8, Cawley further discloses The artificial reality system of claim 1, the first integrated circuit is to send a texture setup packet to the second integrated circuits that define characteristics of the surface texture data. (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.”;
	paragraph [0080] reciting “In operation, the data stream 52 comprising the compressed tiles 20, such as the data stream produced by the processing host device of FIG. 3, is received via the transport mechanism 22. The data stream 52 also comprises address information for each compressed tile, the address information corresponding to the addresses of memory locations in the frame buffer 28. Address information for each compressed tile indicates the memory location to which the compressed tile 20 should be written. Also included in the data stream 52 is display order information 34 to enable the fetcher 60 to retrieve compressed tiles 20 from the frame buffer 28 in a desired order. Display order information 34 is referred to as a tile The artificial reality system of claim 8, wherein the characteristics of the surface texture data include locations in the display buffer that are to store the surface texture data. (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.”;
	paragraph [0080] reciting “In operation, the data stream 52 comprising the compressed tiles 20, such as the data stream produced by the processing host device of FIG. 3, is received via the transport mechanism 22. The data stream 52 also comprises address information for each compressed tile, the address information corresponding to the addresses of memory locations in the frame buffer 28. Address information for each compressed tile indicates the memory location to which the compressed tile 20 should be written. Also included in the data stream 52 is display order information 34 to enable the fetcher 60 to retrieve compressed tiles 20 from the frame buffer 28 in a desired order. Display order information 34 is referred to as a tile list elsewhere in this application.”  	Addresses in the packets causes the HMD to know where to store the new data into its frame buffer.  This address information corresponds to defined characteristics of the texture data “XX” in the packet.)A method for rendering an artificial reality scene, (Abstract reciting “Redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems. …”) comprising: by a first integrated circuit, (col. 6, lines 34-41 reciting “The base station may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the HMD via the connection and to transmit the rendered frames to the HMD for display via the connection.”  	The SoC of the base station corresponds to a first integrate circuit.) 
	sending a corresponding surface texture data in one or more update packets to a second integrated circuit (col. 7, lines 11-22 reciting “While embodiments of a VR system are generally described that include an HMD and a base station, in some embodiments, the functionality of a base station as described herein may be integrated into the HMD. In these embodiments, the HMD may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the sensors of the HMD and provide the rendered frames to a display subsystem of the HMD for display.” SoC on HMD corresponds to a  using a communication interface using a low power mode; (col. 9, line 66 to col. 10, line 5 reciting “The HMD 100 may transmit at least some of the information collected by sensors 140 and 150 to a base station 160 of the virtual reality system 10 via connection 180. The base station 160 may render VR frames based at least in part on the various information obtained from the sensors 140 and 150, compress the frames, and transmit the frames to the HMD 100 via the connection 180 for display to the user 190.”;
col. 18, line 65 to col. 19, line 3 reciting “However, other commercial (e.g., Wi-Fi, Bluetooth, etc.) or proprietary wireless communications technologies may be used in some embodiments. In some embodiments, interface 370 may implement a wired connection 380 between the HMD 300 and base station 360.”	Connection 180 corresponds to a communication interface that communicative couples SoC on both based station and HMD to each other. Bluetooth signals are low power modes since they do not travel long distance.)	While not explicitly disclosed by Petrov, Liu discloses determining, whether one of a plurality of surface textures to be rendered for display is to be updated;  upon determining that the one of a plurality of surface textures is to be updated: (paragraph [0090] reciting “… As one example, the GPU may perform texture mapping to replace portions of image content in the frame buffer with corresponding portions of image content in the eye buffer. For instance, the frame buffer may store frame 0 because frame 0 is the frame generated before frame 1 and remains stored in the frame buffer until replaced with frame 1 (if needed). The GPU may render image content for frame 1 to the eye buffer. The GPU may then update portions of the frame buffer with 
	sending a corresponding surface texture data in one or more update packets to a second integrated circuit (paragraph [0093] reciting “In updating the frame buffer based on the eye buffer, the GPU may update the portions of the frame buffer that store image content that changed from frame-to-frame. Accordingly, the GPU may perform texture mapping by replacing a portion of the frame, and not the entirety of the frame buffer, by copying portions of the eye buffer to the frame buffer based on the orientation of display device 16. In this way, responsive to a determination that there is change in the image content between frame 0 and frame 1, the GPU may update a portion, and not the entirety, of the frame buffer that stores image content for frame 0 based on the change between frame 0 and frame 1.”  
	The SoC in Petrov in HMD can be updated with texture mapping data from eye buffer such that only portions of the data in the frame buffer of the HMD is updated based on difference between instant frame and previous frame.  The update can be sent from base station in Petrov to HMD in Petrov.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov with Liu so that update frames 
	and rendering, by a display driven by the second integrated circuit, the surface texture data of the frame for display on a display device. (paragraph [0098] reciting “… The GPU may not change the remainder of the image content of the frame buffer. In this way, the frame buffer stores the image content of frame 1 but less power is consumed because the image content that was the same between frame 0 and frame 1 is kept within the frame buffer and not updated.”;
	paragraph [0141] reciting “… Rather, the processing circuitry may cause display panel 54 to redisplay previous frame (106). For example, if there is no change in image content, then frame buffer 66 already stores the image content for the current frame (e.g., because there is no change in image content). Therefore, display processor 72 may cause display panel 54 to redisplay the previous frame stored in frame buffer 66. In some examples, display processor 72 may have already stored the image content of frame buffer 66 into RAM 74. In such examples, display processor 72 may cause display panel 54 to redisplay the image content stored in RAM 74.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov with Liu so that update frames would require less computation and energy.  Petrov discloses a base station generating images to transmit for display onto the HMD.  Both the base station and HMD have their own SoC (systems on a chip) with processors and memory working together.  Liu improves this by allowing the eye buffer to be updated by any changes and have these changes reflected into the frame buffer.  Thus, Petrov’s base station can be modified such that it’s memory buffer can correspond to an eye buffer which contains updated frame data.  This frame data can then be transmitted to the frame buffer of the HMD within its SoC.  This is beneficial as it allows the HMD to consume less processing power and energy by only displaying frames with updated portions in the frame buffer, as opposed to updating entire frame buffer with new frame each time a new frame is available.
	While not explicitly disclosed by the combination of Petrov and Liu, Cawley discloses in one or more update packets (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.”)
	and sending a command to the second integrated circuit indicating that the corresponding surface texture data of the frame has been updated using the communication interface; (see FIG. 6 wherein commands from transfer mechanism 
	upon receipt of the command, setting, by the second integrated circuit, a pointer to a predetermined location in a display buffer for storing the surface texture data of the updated surface texture; (paragraph [0070] reciting “… As will be apparent, if an area of the image is generally very similar to the same area in the previous frame, with just a small change (designated by "XX"), then a partial update providing only that small change and otherwise indicating that the rest of the area remains the same as before. This can reduce the amount of data, that needs to be sent from the processing device 10 to the display control device 16. The partial update is, of course indicated in the map 18 and the display list 34. The display list 34 is, as previously explained sent to the display control device 16, where it is used by the rasteriser 58 to appropriately access the data from the frame buffer and generate the raster image, with the changed portion XX to the display 12.	
	paragraph [0071] reciting “… The display list 34 indicates the order in which the display portions are to be displayed to a fetcher 60, which fetches the compressed portions 20a and 20b of display data from the appropriate locations in the frame buffer 28 in the order provided by the display list 34. The compressed portions 20a and 20b of display data are then passed to a decompressor 62, which decompresses them, and passes them to the rasteriser 58 to produce the rasterised image for display.” 	Thus, display list 34 provides order and location of where to fetch within frame buffer 28 for display.)	It would have been obvious to a person of ordinary skill in the art before the 
11.	Regarding Claim 15, Cawley further discloses The method of claim 10, wherein the packet includes a portion of the surface texture data and a memory command. (see FIG. 6 wherein the transmission means 22 transmit surface texture data “xx” into some portion of the frame buffer while also giving a memory command to display list 34 that affects its memory ordering for display.)12.	Regarding Claim 16, Petrov discloses A non-transitory, computer-readable medium comprising instructions that, when executed, cause one or more processors (col. 11, lines 31-37 reciting “The base station 260 may execute a VR application that is configured to provide a VR experience in a virtual world to the user 290. During execution of the VR application, the base station 260 may render frames (each frame including a left and right image) of virtual content for the VR experience.”) of an artificial reality system (Abstract reciting “Redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems. …”) including a head-mounted display (HMD) configured to output artificial reality content to: (col. 6, lines 34-41 reciting “The base station may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the HMD via the connection and to transmit the rendered frames to the HMD for display via the connection.”)
	by a first integrate circuit, (col. 6, lines 34-41 reciting “The base station may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the HMD via the connection and to transmit the rendered frames to the HMD for display via the connection.”  	The SoC of the base station corresponds to a first integrate circuit.)
	send a corresponding surface texture data in one or more update packets to a second integrated circuit (col. 7, lines 11-22 reciting “While embodiments of a VR system are generally described that include an HMD and a base station, in some embodiments, the functionality of a base station as described herein may be integrated . In these embodiments, the HMD may include software and hardware (e.g., processors (system on a chip (SOC), CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), etc.), memory, etc.) configured to generate virtual content and render frames based at least in part on the sensor information received from the sensors of the HMD and provide the rendered frames to a display subsystem of the HMD for display.” SoC on HMD corresponds to a second integrated circuit.) using a communication interface using a low power mode; (col. 9, line 66 to col. 10, line 5 reciting “The HMD 100 may transmit at least some of the information collected by sensors 140 and 150 to a base station 160 of the virtual reality system 10 via connection 180. The base station 160 may render VR frames based at least in part on the various information obtained from the sensors 140 and 150, compress the frames, and transmit the frames to the HMD 100 via the connection 180 for display to the user 190.”;
col. 18, line 65 to col. 19, line 3 reciting “However, other commercial (e.g., Wi-Fi, Bluetooth, etc.) or proprietary wireless communications technologies may be used in some embodiments. In some embodiments, interface 370 may implement a wired connection 380 between the HMD 300 and base station 360.”	Connection 180 corresponds to a communication interface that communicative couples SoC on both based station and HMD to each other. Bluetooth signals are low power modes since they do not travel long distance.)	While not explicitly disclosed by Petrov, Liu discloses determine, whether one of a plurality of surface textures to be rendered for display is to be updated upon determining that the one of a plurality of surface textures is to be updated: paragraph [0090] reciting “… As one example, the GPU may perform texture mapping to replace portions of image content in the frame buffer with corresponding portions of image content in the eye buffer. For instance, the frame buffer may store frame 0 because frame 0 is the frame generated before frame 1 and remains stored in the frame buffer until replaced with frame 1 (if needed). The GPU may render image content for frame 1 to the eye buffer. The GPU may then update portions of the frame buffer with portions of the eye buffer that store image content that changed from frame 0 to frame 1.”  	Frame buffer comprises the image that is to be displayed and it can be determined that it needs to be updated with texture mapping data stored in eye buffer.  The frame buffer is memory that exists on the display device and thus in Petrov the display device can be the HMD with a second SoC that includes both processor and memory with the frame buffer for causing the screen to display frame buffer content.)
	send a corresponding surface texture data in one or more update packets to a second integrated circuit (paragraph [0093] reciting “In updating the frame buffer based on the eye buffer, the GPU may update the portions of the frame buffer that store image content that changed from frame-to-frame. Accordingly, the GPU may perform texture mapping by replacing a portion of the frame, and not the entirety of the frame buffer, by copying portions of the eye buffer to the frame buffer based on the orientation of display device 16. In this way, responsive to a determination that there is change in the image content between frame 0 and frame 1, the GPU may update a portion, and not the entirety, of the frame buffer that stores image content for frame 0 based on the change between frame 0 and frame 1.”  

	and render, by a display driven by the second integrated circuit, the surface texture data of the frame for display on a display device. (paragraph [0098] reciting “… The GPU may not change the remainder of the image content of the frame buffer. In this way, the frame buffer stores the image content of frame 1 but less power is consumed because the image content that was the same between frame 0 and frame 1 is kept within the frame buffer and not updated.”;
	paragraph [0141] reciting “… Rather, the processing circuitry may cause display panel 54 to redisplay previous frame (106). For example, if there is no change in image content, then frame buffer 66 already stores the image content for the current frame (e.g., because there is no change in image content). Therefore, display processor 72 may cause display panel 54 to redisplay the previous frame stored in frame buffer 66. In some examples, display processor 72 may have already stored the image content of frame buffer 66 into RAM 74. In such examples, display processor 72 may cause display panel 54 to redisplay the image content stored in RAM 74.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov with Liu so that update frames would require less computation and energy.  Petrov discloses a base station generating images to transmit for display onto the HMD.  Both the base station and HMD have their own SoC (systems on a chip) with processors and memory working 
While not explicitly disclosed by the combination of Petrov and Liu, Cawley discloses in one or more update packets (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.”)	and send a command to the second integrated circuit indicating that the corresponding surface texture data of the frame has been updated using the communication interface; (see FIG. 6 wherein commands from transfer mechanism 22 to both frame 28 and list 34 indicates that an update to frame 20C at that location with “XX” content has been performed.)
	upon receipt of the command, set, by the second integrated circuit, a pointer to a predetermined location in a display buffer for storing the surface texture data of the updated surface texture; (paragraph [0070] reciting “… As will be apparent, if an area of the image is generally very similar to the same area in the previous frame, with just a small change (designated by "XX"), then a partial update The partial update is, of course indicated in the map 18 and the display list 34. The display list 34 is, as previously explained sent to the display control device 16, where it is used by the rasteriser 58 to appropriately access the data from the frame buffer and generate the raster image, with the changed portion XX to the display 12.	
	paragraph [0071] reciting “… The display list 34 indicates the order in which the display portions are to be displayed to a fetcher 60, which fetches the compressed portions 20a and 20b of display data from the appropriate locations in the frame buffer 28 in the order provided by the display list 34. The compressed portions 20a and 20b of display data are then passed to a decompressor 62, which decompresses them, and passes them to the rasteriser 58 to produce the rasterised image for display.” 	Thus, display list 34 provides order and location of where to fetch within frame buffer 28 for display.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov and Liu with Cawley so that any partial changes in the next image are sent to the frame buffer of the HMD in Petrov and accessed appropriately by the address location indicated in location list 34 of Cawley.  This allows the partial changes in Petrov and Liu in the augmented reality / virtual reality image frame to be transferred to the HMD and then to be access by the HMD using the display list 34 of Cawley.  This is beneficial as it allows only the partial frame buffer image data to be sssent and displayed without sending an entire new .
13.	Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov, in view of Liu, in view of Cawley, and further in view of Bergland et al. (U.S. Patent Application Publication No. 2009/0046105 A1).
14.	Regarding Claim 2, Cawley further discloses The artificial reality system of claim 1, wherein there are at least two packets, carrying the surface texture data. (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.” 	There are at least two or more packets of data that are packages of display data such as texture data.)
	While the combination of Petrov, Liu, and Cawley does not explicitly disclose, Bergland discloses the packets each comprise a different portion of a packed pixel payload (paragraph [0035] reciting “Each pixel packet includes a payload of pixel attributes required for processing (e.g., color, texture, depth, fog, x and y locations, etc.) and sideband information (pixel attribute data is provided by the data fetch stage 330). A pixel packet may contain one row of data or it may contain multiple rows of data. A row is generally the width of the data portion of the pipeline bus.”  	Each packet can comprise pixel attributes in payload form.  These pixel attributes together form a single packed pixel payload distributed across 2 or more packets of surface texture data disclosed in Cawley.)

15.	Regarding Claim 11, Cawley further discloses The method of claim 10, wherein there are at least two packets, carrying the surface texture data. (paragraph [0053] reciting “… The transport mechanism 22 can be any appropriate transport protocol for transferring the display data, and can include packaging the portions of display data into packets, together with the addresses (and other information), as required.” 	There are at least two or more packets of data that are packages of display data such as texture data.)
	While the combination of Petrov, Liu, and Cawley does not explicitly disclose, Bergland discloses the packets each comprise a different portion of a packed pixel payload (paragraph [0035] reciting “Each pixel packet includes a payload of pixel attributes required for processing (e.g., color, texture, depth, fog, x and y locations, etc.) and sideband information (pixel attribute data is provided by the data fetch stage 330). A pixel packet may contain one row of data or it may contain multiple rows of data. A row is generally the width of the data portion of the pipeline bus.”  	Each packet can comprise pixel attributes in payload form.  These pixel attributes together form a single packed pixel payload distributed across 2 or more packets of surface texture data disclosed in Cawley.)

00.	Regarding Claim 17, Cawley further discloses The computer-readable medium of claim 16, wherein there are at least two packets, carrying the surface texture data.
	While the combination of Petrov, Liu, and Cawley does not explicitly disclose, Bergland discloses the packets each comprise a different portion of a packed pixel payload (paragraph [0035] reciting “Each pixel packet includes a payload of pixel attributes required for processing (e.g., color, texture, depth, fog, x and y locations, etc.) and sideband information (pixel attribute data is provided by the data fetch stage 330). A pixel packet may contain one row of data or it may contain multiple rows of data. A row is generally the width of the data portion of the pipeline bus.”  	Each packet can comprise pixel attributes in payload form.  These pixel attributes together form a single packed pixel payload distributed across 2 or more packets of surface texture data disclosed in Cawley.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu and Cawley with Bergland so that the data packets include pixel attributes that are packed together in each data packet.  This beneficially allows for surface texture information such as frame updates in the console to be sent to the HMD in manageable data sizes.
s 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov, in view of Liu, in view of Cawley, in view of Bergland, and further in view of Mark Korhonen (U.S. Patent Application Publication No. 2018/0324074 A1).
17.	Regarding Claim 3, while not disclosed by the combination of Petrov, Liu, Cawley, and Bergland, Korhonen discloses The artificial reality system of claim 2, wherein the first integrated circuit is configured to generate the packed pixel payload by inserting filler bytes into cryptographic data, the cryptographic data comprising a cryptographic header, an encrypted texture payload, and a cryptographic footer. (paragraph [0027] reciting “The estimation module 202 processes the observed packets of the network traffic, including to estimate a size (e.g., number of application data bytes) of encrypted application data in respective packets of the bidirectional network traffic transported in opposing directions.’;
	paragraph [0028] reciting “In embodiments, in an example method of estimating the size of the encrypted application data in an encrypted packet, it is assumed that packets having fewer than M bytes of payload, for a predetermined threshold M, contain only acknowledgements and do not include any application data bytes. For the remaining packets that have at least M bytes of payload, the number of application data bytes is estimated using the number of payload bytes in the packet. For example, the number of application data bytes of a remaining packet can be estimated to be a length (e.g., number of bytes) of the remaining packet's payload minus an estimated size of an encrypted transport header (and footer, if applicable) of the packet.”  Thus each packet has encrypted data, and encrypted header/footer. 	This can be performed on each data pack in disclosed in Cawley sent from 
18.	Regarding Claim 12, while not disclosed by the combination of Petrov, Liu, Cawley, and Bergland, Korhonen discloses The method of claim 11, wherein sending the corresponding surface texture data includes generating, by the first integrated circuit, the packed pixel payload by inserting filler bytes into cryptographic data, the cryptographic data comprising a cryptographic header, an encrypted texture payload, and a cryptographic footer. (paragraph [0027] reciting “The estimation module 202 processes the observed packets of the network traffic, including to estimate a size (e.g., number of application data bytes) of encrypted application data in respective packets of the bidirectional network traffic transported in opposing directions.’;
	paragraph [0028] reciting “In embodiments, in an example method of estimating the size of the encrypted application data in an encrypted packet, it is assumed that packets having fewer than M bytes of payload, for a predetermined threshold M, contain only acknowledgements and do not include any application data bytes. For the remaining packets that have at least M bytes of payload, the number of application data bytes is estimated using the number of payload bytes in the packet. For example, the number of application data bytes of a remaining packet can be estimated to be a length (e.g., number of bytes) of the remaining packet's payload minus an estimated size of an encrypted transport header (and footer, if applicable) of the packet.”  Thus each packet has encrypted data, and encrypted header/footer. 	This can be performed on each data pack in disclosed in Cawley sent from console to HMD as disclosed in Petrov)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu Cawley, and Bergland with Korhonen so that data packets in Cawley are encrypted.  This is a beneficial modification as encryption allows data to be transmitter more safely across wireless distances and better prevent digital theft and corruption of data during transition.
19.	Regarding Claim 18, while not disclosed by the combination of Petrov, Liu, Cawley, and Bergland, Korhonen discloses The computer-readable medium of claim 17, wherein to transmit the corresponding surface texture data, the instructions cause the first integrated circuit to generate the packed pixel payload by inserting filler bytes into cryptographic data, the cryptographic data comprising a cryptographic header, an encrypted texture payload, and a cryptographic footer. (paragraph [0027] reciting “The estimation module 202 processes the observed packets of the network traffic, including to estimate a size (e.g., number of application data bytes) of encrypted application data in respective packets of the bidirectional network traffic transported in opposing directions.’;
	paragraph [0028] reciting “In embodiments, in an example method of estimating the size of the encrypted application data in an encrypted packet, it is assumed that packets having fewer than M bytes of payload, for a predetermined threshold M, contain For example, the number of application data bytes of a remaining packet can be estimated to be a length (e.g., number of bytes) of the remaining packet's payload minus an estimated size of an encrypted transport header (and footer, if applicable) of the packet.”  Thus each packet has encrypted data, and encrypted header/footer. 	This can be performed on each data pack in disclosed in Cawley sent from console to HMD as disclosed in Petrov)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu Cawley, and Bergland with Korhonen so that data packets in Cawley are encrypted.  This is a beneficial modification as encryption allows data to be transmitter more safely across wireless distances and better prevent digital theft and corruption of data during transition.
20.	Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov, in view of Liu, in view of Cawley, and further in view of Surti et al. (U.S. Patent Application Publication No. 2018/0082465 A1).
21.	Regarding Claim 5, while the combination of Petrov, Liu, and Cawley does not explicitly disclose, Surti discloses The artificial reality system of claim 1, wherein the display buffer is a double buffer, wherein the surface texture data is associated with a first buffer at a first memory location within the display buffer and a second buffer at a second memory location within the display buffer. (paragraph [0129] reciting “Regardless of how the geometry data is fetched from memory, in one for simplicity, separate frame buffers may be implemented for the left and right displays of the HMD 1550.”  
	Thus the HMD in Petrov can have a frame buffer for each eye display screen most recently updated image frame stored in both left and right frame buffers.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu, and Cawley with Surti so that the HMD in Petrov has two frame buffers, one for each eye.  The display buffer is a dual buffer since there are two display screens.  This is a beneficial modification as HMD’s have two screen and two buffers are needed, one for each screen, in order to mimic naturally occurring parallax vision.
22.	Regarding Claim 14, while the combination of Petrov, Liu, and Cawley does not explicitly disclose, Surti discloses The method of claim 10, wherein the display buffer is a double buffer, wherein the surface texture data is associated with a first buffer at a first memory location within the display buffer and a second buffer at a second memory location within the display buffer. (paragraph [0129] reciting “Regardless of how the geometry data is fetched from memory, in one embodiment, the TBIMR rendering module 1535 performs tile based rendering and stores the results for each image frame within a frame buffer 1540. The image frame is then read out and displayed within left/right displays 1552 of a head mounted display for simplicity, separate frame buffers may be implemented for the left and right displays of the HMD 1550.”  
	Thus the HMD in Petrov can have a frame buffer for each eye display screen most recently updated image frame stored in both left and right frame buffers.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu, and Cawley with Surti so that the HMD in Petrov has two frame buffers, one for each eye.  The display buffer is a dual buffer since there are two display screens.  This is a beneficial modification as HMD’s have two screen and two buffers are needed, one for each screen, in order to mimic naturally occurring parallax vision.
23.	Regarding Claim 20, while the combination of Petrov, Liu, and Cawley does not explicitly disclose, Surti discloses The computer-readable medium of claim 16, wherein the display buffer is a double buffer, wherein the surface texture data is associated with a first buffer at a first memory location within the display buffer and a second buffer at a second memory location within the display buffer. (paragraph [0129] reciting “Regardless of how the geometry data is fetched from memory, in one embodiment, the TBIMR rendering module 1535 performs tile based rendering and stores the results for each image frame within a frame buffer 1540. The image frame is then read out and displayed within left/right displays 1552 of a head mounted display (HMD) 1550. While a single frame buffer 1540 is illustrated in FIG. 15 for simplicity, separate frame buffers may be implemented for the left and right displays of the HMD 1550.”  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Petrov, Liu, and Cawley with Surti so that the HMD in Petrov has two frame buffers, one for each eye.  The display buffer is a dual buffer since there are two display screens.  This is a beneficial modification as HMD’s have two screen and two buffers are needed, one for each screen, in order to mimic naturally occurring parallax vision.
Allowable Subject Matter
24.	Claims 4, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
25.	The following is a statement of reasons for the indication of allowable subject matter: Claim 4 recites the limitation wherein the first integrated circuit is configured to generate the encrypted texture payload by encrypting a display header specifying a location in the display buffer and compressed texture data of the texture to be displayed which is not disclosed in any of the cited references. 
26.	Claim 13 recites generating, by the first integrated circuit is to, the encrypted texture payload by encrypting a display header specifying a location in the display buffer and compressed texture data of the texture to be displayed which is not disclosed in any of the cited references.
27.	Claim 19 recites the limitation wherein the instructions further cause the first integrated circuit to generate the encrypted texture payload by encrypting a display header specifying a location in the display buffer and compressed texture data of the texture to be displayed which is not disclosed in any of the cited references.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611